Citation Nr: 1456012	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  08-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cerebral vascular accident (CVA), claimed as a stroke, as secondary to headaches, nausea, fatigue and stress.  

2.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for symptoms of nausea, heartburn and reflux, to include gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include stress, posttraumatic stress disorder (PTSD), or depression, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to July 1981 and October 1990 to July 1991.  The latter period of service included a tour of duty in Southwest Asia during the Persian Gulf War, from November 1990 to June 1991.  The Veteran also had additional service in the Virginia Army National Guard from July 1980 to September 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (hereinafter Agency of Original Jurisdiction (AOJ)).  

These claims were previously remanded by the Board in March 2010, September 2011, and July 2014 for further development.  The issues of service connection for GERD and fatigue are ready for appellate review.  Regrettably, as outlined below, the remained issues are remanded for further development.

Additionally, the Board notes that, in the September 2011 decision, the Board remanded the issue of entitlement to service connection for headaches for further development.  Subsequently, in an October 2012 rating decision, the AOJ granted service connection for cephalgia (headaches).  This decision constitutes a full grant of benefits on that issue.  Therefore, the claim of service connection for cephalgia (headaches) is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In January 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In May 2013, the Board received a VHA medical opinion from an Internist.  The Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The issues of service connection for CVA and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during his active military service.

2.  Resolving reasonable doubt in his favor, the Veteran's fatigue is attributable to a symptom of his service-connected cephalgia (headaches).

3.  The Veteran's symptoms of nausea, heartburn and reflux have been attributed to a diagnosis of GERD which has not been supported by abnormalities seen on objective testing such as endoscopy; resolving reasonable doubt in his favor, the Veteran is deemed to manifest a functional gastrointestinal disorder (FGID) presumed due to service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fatigue, as a symptom of service-connected headaches, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West Supp. 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for symptoms of nausea, heartburn and reflux, due to FGID have been met.  38 U.S.C.A. §§ 1101, 1117; 38 C.F.R. § 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As addressed below, the Board grants in full the Veteran's service connection claims for fatigue and symptoms of nausea, heartburn and reflux due to FGID.  As such, there is no need to discuss VCAA compliance.

II.  Applicable law and regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be competent evidence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

An exception to a current diagnosis requirement is provided for a Persian Gulf Veteran.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

The Board observes that, during the pendency of this appeal, the law has been revised pertaining to the presumptions attributable to Persian Gulf War Service.  See 76 Fed. Reg. 41696-01 (July 15, 2011).  Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of FGIDs.  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multi-symptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  See 76 Fed. Reg. 41696 (July 15, 2011) (codified at 38 C.F.R. § 3.317(a)(2)(i)(B)(3), effective August 15, 2011 and applicable to claims pending before, filed with or remanded to VA on or after August 15, 2011.). 

Specifically, the amendment revised § 3.317(a)(2)(i)(B)(3) to remove "Irritable bowel syndrome" and replace it with the following language: "Functional gastrointestinal disorders (excluding structural gastrointestinal diseases)."  The amendment also adds an explanatory Note that reads as follows: 

Note to paragraph (a)(2)(i)(B)(3): Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

The final rule specifies that irritable bowel syndrome "IBD" and GERD are defined as "structural gastrointestinal diseases" characterized by abnormalities seen on x-ray, endoscopy, or through laboratory tests.  See 76 Fed. Reg. 41696-01 (July 15, 2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

III.  Factual Summary

The Veteran alleges fatigue and nausea/GERD are all manifestations of an undiagnosed illness resulting from his period of active duty service from 1990 to 1991.  The Veteran reports experiencing all of these symptoms/disorders beginning in service and that they have been continuous since that time.  Alternatively, the Veteran contends that the claimed disorders may be due to other incidents in service.  These include a white pill he had to take for nerve gas attacks, many SCUD attacks, many dust storms, a head injury, a bug bite that never fully healed, exposure to chemical warfare agents or toxins, and exposure to an excessive amount of flies following a cut on his head.

The Veteran's service treatment records (STRs) do not note any complaints or treatment for GERD or fatigue.  A June 1990 STR noted a tick was embedded in the Veteran's left upper trapezius near the posterior of the neck.  The tick was removed with a probe and the Veteran was treated with tetracycline.  On the June 1991 Southwest Asia Demobilization Questionnaire, the Veteran marked no to all questions regarding symptoms.  He was noted to have had some fly bites, but no rash.  The Veteran had one episode of diarrhea when first examined, but there were no sequelae.  The June 1991 examination noted that the Veteran qualified for demobilization as the examination was normal except for corrected vision.  On the June 1991 Report of Medical History, the Veteran noted that he was in good health and taking no medication.  Additionally, the March 1992, February 1996, and February 2001 examinations were normal, with no defects or diagnoses listed.  On the March 1992, February 1996, September 1997, September 1998, and February 2001 Reports of Medical History, the Veteran reported no history of frequent indigestion, and stomach, liver, or intestinal trouble.

The Veteran was afforded a VA examination in August 2007.  At that time, he reported that his reflux had started in 1995 with the onset of heartburn.  The examiner diagnosed the Veteran with GERD.  The examiner opined that he did not know of any recognized disease entity with all the above symptoms and disorders secondary to the mentioned military service, although there certainly could be such an entity.  The examiner further stated that, in his opinion, the Veteran's known medical problems could result in his symptoms in question.

In a November 2007 statement, the Veteran's treating VA physician noted that the Veteran's vascular headaches, stroke, and fatigue were possibly related to nerve gas exposure while in Iraq.  Additionally, the Veteran submitted a December 2009 letter from his VA primary care physician.  She stated that the Veteran's complex of symptoms were not well understood and his early stroke without risk factors was an enigma.  In addition, she noted that many Persian Gulf War Veterans who think that they have compensable Gulf War Syndrome have several medical or psychiatric illnesses with symptoms that clearly are attributable to other illnesses; however, this was not the Veteran's situation.  She further stated that this was an area which she followed for nearly twenty years as a military physician, with prior military experience as a combat biochemist.  The physician concluded that she could not say what was causing the Veteran's symptoms.

The Veteran was afforded a VA examination in March 2010.  After examining the Veteran, the examiner noted that the Veteran had fatigue, but not defined as chronic fatigue syndrome (CFS).  The examiner noted that the Veteran did not meet at least 6 of the 10 CFS diagnostic criteria.  The examiner noted that the etiology was unknown, but stated that the Veteran did have untreated sleep apnea.  The examiner noted that fatigue is also a consequence of a stroke.  Additionally, the examiner noted that the Veteran had no known infectious disease currently or in the military, such as malaria, TB, etc.  Further, the Veteran stated that he had nausea, which he attributed to GERD; however, it had resolved since starting taking medication.  The examiner noted that the Veteran did not report nausea at the examination.  The examiner concluded that she could not resolve the issues of service connection for fatigue and nausea without resorting to mere speculation.

Additionally, VA medical opinions were obtained in October 2011.  The examiner noted the Veteran's in-service and post-service medical history.  She concluded that she could not resolve the issue of service-connection for fatigue without resorting to mere speculation.  The examiner stated that Veteran reported chronic fatigue, but it had not been debilitating.  The examiner also noted that, on the prior examination in March 2010, it was determined that the Veteran did not have CFS.  The examiner noted that that opinion was unchanged as the Veteran did not meet the criteria.  The Veteran had a history of an Associate's Degree and taught at Northeast Community College.  He was able to work/maintain his job at Eastman for eleven years as a machinist.  There were no documented problems in the Veteran's STRs through 2001.  He was in the National Guard and able to perform normal physical activities, and denied health problems and the need for medications.  He also had to leave his job due to medical conditions, not fatigue.  Lastly, she stated that review of private records did not reveal he reported or was treated for chronic fatigue.

Furthermore, the examiner noted that the Veteran's statements regarding his symptoms of GERD were treated as competent and credible evidence that he had those symptoms during and following service.  However, the examiner noted that, based on a thorough review of STRs and other private medical records, it was less likely than not (less than 50/50 probability) that the Veteran's GERD was caused by or a result of military service.  The examiner noted that there was no documentation of, or treatment for, gastrointestinal symptoms, including GERD until about 2006.

In addition, the examiner concluded that it was less likely than not that the Veteran's CVAs were caused by or aggravated by fatigue, GERD, and/or tension headache (different from migraine headaches) which was noted by Dr. Bennett on Persian Gulf exam.  The examiner stated that, according to mayoclinic.com, a patent foramen ovale (a hole in the heart that didn't close the way it should after birth) does not cause complications in most people.  She stated that it has been associated with other conditions such as stroke and migraine, but it's unknown whether or not patent foramen ovale is a potential cause of these conditions.  The examiner noted that patent foramen ovale had been associated with an increased risk of stroke, especially those with no known cause and occurred in people under 55 years old.  Yet, most people with a patent foramen ovale will never have a stroke.  The examiner further stated that there was some evidence of a link between patent foramen ovale and migraine with aura, because some people's migraines get better after surgery to close a patent foramen ovale.  The examiner stated that there was nothing in the literature to support fatigue or GERD related to CVA.  Furthermore, the examiner stated that tension headaches cause diffuse, mild to moderate pain that was often described as feeling like a tight band around one's head.  A tension headache or tension-type headache is the most common type of headache, and yet its causes are not well known.  Lastly, the examiner noted that risk factors for strokes include: personal or family history of a stroke (not found); being age 55 or older (Veteran was about 47); high blood pressure (Veteran had history of hypertension, but not currently requiring medication); high cholesterol (documented in 2006); cigarette smoking or exposure to second hand smoke (long-term history of tobacco use); diabetes (no history); being overweight (Veteran was obese with a body mass index of 30 or higher); physical inactivity; or cardiovascular disease. 

In conclusion, the examiner noted that, after review of the records in the claims file, it was apparent that the Veteran was in good health until at least 2001.  Based on the August 2007 and March 2010 VA examinations, the Veteran did not have any medically unexplained chronic multi-symptom illnesses, which might be related to pills given for nerve gas attacks, SCUD attacks, or exposure to chemical warfare agents or toxins.  The examiner stated that, in reference to dust storms, no respiratory illnesses were of record.  Any bug bites that did not fully heal, or excessive amounts of flies on a cut on the Veteran's head did not result in any long term conditions, or infectious illnesses.  

Additionally, the Board obtained a VHA opinion from an Internist in May 2013.  The VHA expert noted that he was board certified in Internal Medicine and had a post-doctoral fellowship in Environmental Health and Toxicology at the University of Washington, and worked in Compensation and Pension since 1992.  The expert provided an appendix detailing the Veteran's extensive medical history that was considered when rendering his medical opinions.  The expert stated that the most likely causes of the Veteran's fatigue were chronic pain due to headaches, obstructive sleep apnea that was diagnosed in 2000, and contributed to by stroke (CVA) that had its onset in 2003.  The expert stated that there was no evidence in the available medical records of other medical conditions (cardiac, pulmonary, renal, infectious disease, hematologic, hepatic, or endocrine) that would explain the Veteran's fatigue.  The expert noted that the Veteran's medical records including the National Guard examinations prior to 2001 did not document fatigue as a complaint.  He stated that the first mention of mild fatigue was in August 2001 when the Veteran was evaluated and treated for headaches.  Additionally, the expert stated, as noted in other VA opinions, that the Veteran was in good health until 2001.  The expert concluded that, given the above, it was less likely than not that the Veteran's fatigue had its onset in service, was related to service, or had been chronic and continuous since service.  The expert also noted that the Veteran did not meet the criteria for CFS (CDC Criteria).

Additionally, the expert noted that it was less likely as not that the Veteran's nausea/GERD had its onset in service, was related to service, or had been chronic and continuous since service.  He stated that there was no documentation in the medical records, particularly the service periodic examinations (National Guard duty), of active nausea or GI-related symptoms.

Furthermore, the expert noted that it was less likely as not that any of the above disorders could be attributed to pills given for nerve gas attacks; SCUD attacks; dust storms; a head injury (August 2001); a bug bite that never fully healed; exposure to chemical warfare agents or toxin; or exposure to an excessive amount of flies following a cut on his head.  The expert stated that his rationale was that there was no evidence in the STRs (during National Guard duty but after active duty) of significant illness or symptoms associated with any of these exposures.  Additionally, laboratory testing did not indicate evidence of infectious or metabolic illnesses.   The expert noted that the Gulf War Illness related research was reviewed and cited in his report. 

Lastly, the examiner noted that it was less likely than not that the Veteran's claimed disabilities first manifested during his period of service from October 1990 to June 1991.  He stated that, as noted above in his opinion, there was a significant gap in the reported exposures during the Gulf War and the onset of conditions and/or symptoms.  He further stated that medically it would be expected that there would have been continuity of these symptoms from 1991 onward, which was not the case as found on multiple service treatment records from 1991 to 2000.


      A.  Fatigue

As shown above, there is no evidence of record showing a current diagnosis or treatment for CFS.  The extensive medical opinions by VA examiners and a VHA examiner have not found any evidentiary basis that the symptom of fatigue is attributable to an undiagnosed illness or is otherwise related to his Persian Gulf service.

However, the VHA expert found that the most likely causes of the Veteran's fatigue were chronic pain due to headaches, obstructive sleep apnea and stroke.  This examiner did not identify a specific contribution to fatigue from any of these disease entities.  Here, the Veteran is service-connected for cephalgia (headaches).  Resolving reasonable doubt in his favor, the Veteran's fatigue is attributable to a symptom of his service-connected cephalgia (headaches).  Thus, the Board grants the service connection claim for fatigue as a symptom of service-connected headaches.

B.  Symptoms of nausea, heartburn and reflux

The Veteran reports symptoms of nausea, heartburn and reflux which had their onset in service in 1991.  The record on appeal includes extensive evaluations of the Veteran's complaints many years after service which have attributed his complaints to a diagnosis of GERD.  Notably, in a period of time covering more than 2 decades, there has been no corroboration of this diagnosis by any diagnostic testing.  Thus, the GERD diagnosis has been based on lay history provided by the Veteran alone.

At this juncture, while a diagnosis of GERD has been offered, there has been no confirmatory evidence that this diagnosis has been based, in fact, on a finding of a structural disease entity as demonstrated by objective testing.  Given the lack of any objective evidence of a structural gastrointestinal disease, the change in law related to FGIDs and the overall paternalistic nature of the VA adjudication system, the Board resolves reasonable doubt in favor the Veteran by finding that his symptoms of nausea, heartburn and reflux which have been attributed to a diagnosis of GERD has not been supported by abnormalities seen on objective testing, such as endoscopy and, as such, resolving reasonable doubt in favor of the Veteran, the Veteran is deemed to manifest FGID presumed due to service in Southwest Asia.  The claim, therefore, is granted. 


ORDER

Service connection for fatigue is granted.

Service connection for symptoms of nausea, heartburn and reflux due to FGID is granted.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder.  The Board also defers adjudication of the service connection claim for CVA to allow the AOJ and the Veteran to reconsider the claim in light of the award of service connection for nausea and fatigue above.

It is unclear the Board if the Veteran's depression is caused and/or aggravated by his service-connected conditions, to include cephalgia (headaches) and irritable bowel syndrome (IBS).  The April 2010 VA examiner noted that the Veteran's depression was secondary to his general medical condition, secondary to his strokes and resulting loss of physical ability.  Subsequent VA records dated September 2011 and November 2012 noted that the Veteran's depressive disorder was due to his general medical condition.  The Board is uncertain if the Veteran's service-connected IBS and cephalgia (and now nausea and fatigue) are included in the Veteran's general medication that is the cause of his depression.

Without further clarification, the Board is without medical expertise to determine whether the Veteran's acquired psychiatric disorder was caused and/or aggravated by a service-connected disability. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1) Schedule the Veteran for a VA examination with an appropriate specialist to determine whether his acquired psychiatric disorder is related to his service-connected IBS, cephalgia (headaches), fatigue and symptoms of nausea, heartburn and reflux due to FGID.  The claims file and a copy of this remand must be made available to and reviewed by the physician.  All necessary testing should be performed. 

The VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected IBS, cephalgia (headaches), fatigue and symptoms of nausea, heartburn and reflux due to FGID.  

Additionally, the VA examiner should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder was aggravated (permanently worsened) by his service-connected IBS, cephalgia (headaches), fatigue and symptoms of nausea, heartburn and reflux due to FGID.

Specifically, the VA examiner should review and discuss the Veteran's VA and private treatment records, the April 2010 VA examination report, lay statements, and any other relevant information when rendering an opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


